                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-00236-RJC-DSC


 MICHAEL J SPIGNER et. al.,                       )
                                                  )
                   Plaintiffs,                    )
                                                  )
 v.                                               )
                                                  )                    ORDER
 KNIGHT REFRIGERATED LLC et. al.,                 )
                                                  )
                 Defendants.                      )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Luther J. Battiste III]” (document #15) filed May 11, 2020. For the reasons set forth

therein, the Motion will be granted


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Robert J. Conrad Jr.


       SO ORDERED.                     Signed: May 12, 2020




      Case 3:20-cv-00236-RJC-DSC Document 16 Filed 05/12/20 Page 1 of 1
